Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2015

                                    No. 04-15-00690-CV

                                     Steven M. GARY,
                                         Appellant

                                             v.

                                   Mary ROMAN, et al.,
                                        Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-01986
                         Honorable Laura Salinas, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that appellees Mary Roman, et al. recover their costs of appeal, if any, from
appellant Steven M. Gary.

       It is so ORDERED on December 23, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk